UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4563


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRYL OMAR JOHNSON,      a/k/a   Jamaican    Kirk,   a/k/a   Marlon
Ricardo Johnson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00044-JPB-1)


Submitted:    January 26, 2009                Decided:   March 13, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brian   C.   Crockett,  Assistant          Federal   Public   Defender,
Martinsburg, West Virginia, for           Appellant.     Thomas Oliver
Mucklow, Assistant United States          Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                     Terryl Omar Johnson pled guilty pursuant to a written

plea       agreement      to     one    count       of   possession       with    intent     to

distribute 2.26 grams or more of cocaine base, in violation of

21    U.S.C.         § 841(a)(1)       (2006).         The   district     court       sentenced

Johnson       to      a   151-month         term    of   imprisonment.           On    appeal,

Johnson’s counsel has filed an Anders 1 brief, noting that there

are    no    meritorious          issues      for      appeal,   but      questioning       the

reasonableness of Johnson’s sentence.                         Johnson has filed a pro

se supplemental brief raising several issues.                              The Government

has moved to dismiss the appeal based on Johnson’s waiver of

appellate rights.              We affirm in part and dismiss in part.

                 A    defendant       may   waive      the   right   to   appeal       if   that

waiver      is       knowing    and    intelligent.          United     States    v.    Amaya-

Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                            Generally, if the

district court fully questions a defendant regarding the waiver

of his right to appeal during the Fed. R. Crim. P. 11 colloquy,

the waiver is both valid and enforceable.                               United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                           The question of

whether a defendant validly waived his right to appeal is a




       1
           Anders v. California, 386 U.S. 738 (1967).



                                                   2
question of law that we review de novo.                     United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).

             Our review of the record leads us to conclude that

Johnson knowingly and voluntarily waived the right to appeal his

sentence.      Moreover,       the     sentencing      claim       Johnson’s    counsel

raises on appeal falls within the scope of the waiver.                                 We

therefore grant the Government’s motion to dismiss this portion

of the appeal.

             Although the waiver provision in the plea agreement

precludes     our    review    of    the     sentence,       the    waiver    does     not

preclude our review of any errors in Johnson’s conviction that

may be revealed by our review pursuant to Anders.                      Thus, we have

reviewed     the    entire    record    in     this    case    and    have     found    no

meritorious issues not covered by the appeal waiver.                         Our review

of the transcript of the plea colloquy leads us to conclude that

the magistrate judge substantially complied with the mandates of

Fed. R. Crim. P. 11 in accepting Johnson's guilty plea and that

any    omissions       did     not      affect        his     substantial       rights.

Critically, the magistrate judge and the district court ensured

that   the   plea    was     entered   knowingly       and    voluntarily       and    was

supported by an independent factual basis.                    See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                           Moreover,




                                           3
none of the issues in Johnson’s pro se supplemental brief raise

meritorious issues for direct appeal. 2

            Accordingly,    we    affirm   the   judgment   insofar    as    it

relates to Johnson's conviction and dismiss the appeal of his

sentence.    This court requires that counsel inform his client,

in writing, of the right to petition the Supreme Court of the

United States for further review.          If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.             Counsel's motion must

state that a copy thereof was served on the client.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in    the   materials   before   the    court    and

argument would not aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




     2
        To the extent Johnson’s pro se supplemental brief
challenges the computation of his sentence by the Bureau of
Prisons, this claim may be pursued in a petition under 28 U.S.C.
§ 2241 (2006), which is properly commenced in the federal
district court for the district in which Johnson is confined.
See United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989).



                                       4